DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2021, 05/03/2022 and 10/21/2022 have been entered and considered.  An Initialed copy of the PTO-1449 by the Examiner is attached.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 11-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McNerney et al (US Patent No.: 9569697). 
 	As to independent claim 1, McNerney discloses a method, performed by an electronic device, of obtaining an image (method for editing provides a tool for editing portions of an image that depict particular visual objects – see col 3, lines 53-55), the method comprising: obtaining a first image including at least one object and a background (see Fig 4a); detecting the at least one object and the background in the obtained first image, based on feature information regarding the at least one object and the background, respectively, in the first image (“FIG. 4(a) may be segmented into object classification terms: “plate” 404: “napkin' 406; “glass' 408,410, and 412: “fork” 414; “knife’ 416; and “table' 418” – see Fig 4(a) and col 14, lines 41-43)); determining image filters exhibiting different image effects, which are to be applied to each of the detected at least one object and the detected background (“[a] mask selection functionality 420 of the user interface enables the user to tap on a region of the image to select an object classification as a representative portion of the segmented image and thereby select its associated mask” – see col 14, lines 41-43); and generating a second image by applying the determined image filters to each of the at least one object and the background (“[t]he finally edited version of the image may be stored in block 314” - see col 14,  lines 18-19).

 	As to claim 2, McNerney teaches the method, wherein the detecting of the at least one object and the background comprises, when the obtained first image is input, obtaining the feature information regarding the at least one object and the background, respectively, by using a first neural network that outputs feature information for identifying an object region including an image of a portion corresponding to the at least one object and a background region including an image of a portion corresponding to the background (“[f]or example, tree and sky segmentation, face detection, facial recognition, a variety of learning techniques such as neural network processes, and other processes or combinations of processes to segment objects may be used” – see col 6, lines 17-22).

 	As to claim 4, McNerney teaches the method, wherein the feature information comprises: information about a type of the at least one object or the background (for e.g. tree or sky recognition – see col 6, lines 17-22); and location information for determining locations of the object region and the background region in the first image (identifying one or more object classifications in the image and storing at least one locator for one or more regions of the image corresponding to each instance of the object classification – see col 2, lines 67 through col 3, line 1).

 	As to claim 5, McNerney teaches the method, wherein the detecting of the at least one object and the background comprises: determining location information for determining the object region and the background region in the obtained first image (identifying objects and Sub-objects during image processing, the computing device 138 may determine the corresponding location of the object classifications and store the locators in the object index 124. In some implementations, there is a separate locator for each instance of an object and Sub-object classification – see col 8, lines 25-30); and detecting the object region and the background region in the first image based on the determined location information (object index 124 stores object classifications, which may be further categorized into Sub-object classifications in Some implementations, and stores their associated locators from the image. In this manner, the pixels that make up the image may be distinguished in terms of the objects depicted in the image, for example, “face' pixels, versus “sky” pixels. Rather than editing strictly according to pixels, which do not have any intrinsic knowledge of the objects shown in the image, the object based editing system allows for editing by objects identified in the image – see col 8, lines 54-64).

 	As to claim 6, McNerney teaches the method, wherein the obtaining of the feature information comprises: determining information about types of the at least one object and the background respectively included in the object region and the background region (for e.g. male or female face detected face see col 16, lines 44-48); and obtaining the feature information based on the determined information about the types of the at least one object and the background and the determined location information (based on the detected face, the eye can be detected for editing – see col 16, lines 48-56).

 	As to independent claim 11, this claim differs from claim 1, only in that claim 1 is method where claim 11 is device with  a display displaying at least one image; a storage storing one or more instructions  and a processor configured to execute the one or more instructions are additionally recited.
 	McNerney discloses an image editing apparatus (see Fig 1) including a display (106 – see Fig 1) displaying at least one image (see Fig 1); a storage storing one or more instructions (810 – see Fig 8) and a processor (814 – see Fig 8) configured to execute the one or more instructions (see col 14, lines 9-10). 
 	
 	Claims 12 and 14 are rejected for the same reasons as set forth in the rejection of the claims 2 and 5, as claims 2 and 5 are method claims for the device claimed in claims 12 and 14.

 	As to independent claim 15, this claim differs from claim 1, only in that claim 1 is method where claim 15 is a non-transitory computer-readable recording medium with  a program for performing the method of claim 1 on a computer are additionally recited. 
 	McNerney discloses an image editing apparatus (see Fig 1) including a program (810 – see Fig 8) for performing the method of claim 1 on a computer (see Fig 8). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over McNerney et al as applied to claim 1 in view of MERRILL et al (Pub No.:20190228273).
	As to claim 3, McNerney does not teach the method, wherein the determining of the image filters comprises, when the feature information is input, determining the image filters by using a second neural network that outputs the image filters to be applied to the first image.
 	MERRILL teaches a parameter image adjustment method including wherein the determining of the image filters comprises, when the feature information is input, determining the image filters by using a second neural network that outputs the image filters to be applied to the first image (“the composite analysis vector is input into a neural network that predicts parameter values for the selected parameter. The neural network identifies a parameter image adjustment at block 414. Subsequently, the parameter image adjustment for the input image is provided, as indicated at block 416. The parameter image adjustment can be applied to image, and the adjusted image can be provided as an input image at block 402 to execute another iteration to identify a parameter image adjustment for another parameter” – see [p][0069]).
 	McNerney & MERRILL are combinable because they are from directed to image filtering. Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have considered the parameter adjustment method of MERRILL as a modification editing method of McNerney.  The suggestion/motivation for doing so would have for providing a neural network for identifying a parameter image adjustment to apply to the image based on features associated with the set of rendered images (see abstract). Therefore, it would have been obvious to combine McNerney & MERRILL obtain the invention as specified in claim 3.

 	Claim 13 is rejected for the same reasons as set forth in the rejection of the claim 3, as claim 3 is method claim for the device claimed in claim 13.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McNerney et al as applied to claim 1 in view of Lee et al (Pub No.: 20160127653). 
 	As to claim 7, McNerney does not expressly disclose the method, wherein the determining of the image filters comprises: determining a shooting mode of the electronic device for capturing the first image, by using the feature information; and determining the image filters based on shooting parameters determined according to the determined shooting mode.
 	Lee discloses wherein the determining of the image filters comprises: determining a shooting mode of the electronic device for capturing the first image, by using the feature information (in clothing store in a preview mode -see [p][0071]); and determining the image filters based on shooting parameters determined according to the determined shooting mode (“the electronic device 200 may display at least one filter data for an object included in image data where ‘image’” – see [p][0071]).
 	McNerney & Lee are combinable because they are from directed to image filtering. Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have considered the method for providing filter of Lee  as a modification editing method of McNerney.  The suggestion/motivation for doing so would have for providing a filter recommendation control module configured to acquire the image data captured by the image sensor, extract at least one filter data based on the at least one object of the image data, and display the at least one or more filter data on the screen in response to request information (see abstract).
   	Therefore, it would have been obvious to combine McNerney & Lee obtain the invention as specified in claim 7.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over McNerney et al as applied to claim 1 in view of  Mei et al (Pub No.: 2014/0354768). 
 	As to claim 8, McNerney teaches the method, wherein the determining of the image filters comprises: analyzing a composition of the first image (edit stack may assist in applying the edit operations performed on an object depicted in an original edited image to other images having similar objects of the same object classifications at the same, similar or different locations on the images, e.g. associated locators. The other images may have objects, such as a second image object, identified through object recognition processes – col 17, 6-13); determining the image filters based on the analyzed composition of the first image (“the object based edit stack enables transferring of edits from a first edited image across images without the need to access the first edited image to determine the edit operations, e.g. filters, applied to the first edited image” – see col 17, lines 19-23); however, McNerney does not expressly disclose the composition is based on a relative positional relationship between the background region and the object region.
 	
 	Mei discloses a socialized mobile photography method for determining exposure including wherein the composition is based on a relative positional relationship between the background region and the object region (see [p][0061] – where distance between classes is determined).
 	McNerney & Mei are combinable because they are from directed to image filtering. Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have considered the socialized mobile photography method of Mei as a modification editing method of McNerney.  The suggestion/motivation for doing so would be for leveraging a mobile device user's scene context and social context to suggest optimal view enclosure to achieve appealing composition (see abstract).
   	Therefore, it would have been obvious to combine McNerney & Mei obtain the invention as specified in claim 8.

 	As to claim 10, McNerney teaches the method, wherein the generating of the second image comprises: adjusting an application range (for e.g. selected all the glasses in the image to be processed col 14, lines 60-65) of the determined image filters; and applying the image filters application range have been adjusted for each of the object region and the background region (edit stack may assist in applying the edit operations performed on an object depicted in an original edited image to other images having similar objects of the same object classifications at the same, similar or different locations on the images, e.g. associated locator); however, does not expressly disclose adjusting a size of the filter and applying the adjusted filter.
 	Mei discloses a socialized mobile photography method including adjusting a size of the filter and applying the adjusted filter (see [p][0065]).
 	Therefore combining McNerney & Mei would meet the claim limitations for the same reasons as previously discussed in claim 8.
 
 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McNerney et al  in view of Mei et al as applied to claim 8 further in view of MINGSHENG et al (CN 106851063). 
 	As to claim 9, the combination of Mei and McNerney as a whole does not expressly disclose the method, wherein the determining of the image filters further comprises: when a proportion of the background region occupying the obtained first image is greater than or equal to a preset threshold, determining information about a light source in the first image based on values of pixels in the first image; and determining the image filters based on at least one of the determined information about the light source and the composition.
 	MINGSHENG discloses a method for determining exposure, wherein the determining of the image filters further comprises: when a proportion of the background region occupying the obtained first image is greater than or equal to a preset threshold, determining information about a light source in the first image based on values of pixels in the first image (“For example, when the second average value of the background pixel is higher than the Second Threshold set in advance, illustrating described Second light exposure is excessive, i.e., the light exposure of described background image is excessive, and the background shot in the image for coming is too bright” - see page 15, [p][0012]); and determining the image filters based on at least one of the determined information about the light source and the composition (“second Adjustment module adjusts second acquisition parameters to reduce second light exposure. In the present embodiment, the second regulation mould Block can reduce described second by reducing aperture, or reduction shutter speed, or reduction time for exposure reduction speed Light exposure” – see page 15, [p][0012]).
 	McNerney, MINGSHENG & Mei are combinable because they are from directed to image filtering. Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have considered the method for determining exposure of MINGSHENG  as a modification editing method of McNerney as modified by Mei. The suggestion/motivation for doing so would be for making foreground image consistent with the light exposure of background image, thus ensuring that composograph exposure effect (see abstract).
   	Therefore, it would have been obvious to combine McNerney & Lee obtain the invention as specified in claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kang et al (US Patent No.: 11470246) discloses an Intelligent Photographing Method And System, And Related Apparatus
Kim et al (US Patent No.: 11222413) discloses a Method For Correcting Image By Device And Device Therefor
Kim et al (US Patent No.: 11076087) discloses a Method For Processing Image Based On Scene Recognition Of Image And Electronic Device Therefor. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                    December 13, 2022